DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 26, 2022 has been entered.  Claims 21-60 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 11,065,017. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the instant application are claiming common subject matter including: a device and method for removing a blood clot comprising a catheter having a radially expandable proximal member positioned proximal to a clot, an elongate body having a radially expandable distal seal positioned distal to the clot, and introducing gas to the area between the proximal and distal members to urge the clot towards the proximal member, and removing the clot.  The difference between the claims of the application and the claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-24, 27-31, 33-34, 37-45, 47-51, and 53-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjavan (US 5,772,674) in view Zadno-Azizi (US 2006/0200191, hereinafter “Zadno-Azizi”).  
	Regarding claims 21, 27, 30, 40, 45, and 47-50, Nakhjavan discloses the invention substantially as claimed including a method of using an intravascular device for removing a blood clot (33) from a blood vessel (Figs 5A-F; abstract), the method comprising: 
	introducing a catheter (receiving catheter 1 or 43) having a radially expandable proximal member (balloon 5 or 47) into the blood vessel and proximal to the blood clot (Figs 5B-5C; col 4, ll 49-67), the proximal member defining an opening at its distal end (Fig 1; col 3, ll 48-57, 63-66 – cup or chalice shape); 
	introducing an elongate body (delivery catheter 13 or 41) having a radially expandable distal seal (balloon 23 or 45) through a lumen of the catheter and distally relative to the catheter and beyond the blood clot such that the distal seal is disposed distal to the blood clot (Figs 5B-C; col 4, ln 49- col 5, ln 3), the distal seal defining an opening at its proximal end configured to face and circumferentially surround the clot (distal seal - balloon 23 or 45- may have a chalice shape and preferably “forms a reservoir when inflated, with the reservoir portion on the proximal side” – col 4, ll 19-28); 
	with the distal seal (balloon 23 or 45) disposed distal to the blood clot, expanding the distal seal to form a fluid pressure seal against an interior wall surface of the blood vessel distal to the blood clot (Fig 5C; inflation fluid expands the balloon to engage the vessel wall - col 5, ll 4-11); 
	and circumferentially surrounding at least a portion of the blood clot (33) with the proximal member (balloon 5 or 47), and removing the blood clot from the blood vessel by withdrawing the proximal member (Figs 5C-5F; col 5, ln 4-28).  

    PNG
    media_image1.png
    334
    542
    media_image1.png
    Greyscale

	However, Nakhjavan fails to disclose introducing via the elongate body gas or fluid into an area between the blood clot and a distal end of the distal seal to increase a pressure within the area to provide a continuous pressurized region and simultaneously expand the seal and apply pressure to the clot, thereby urging the blood clot in a proximal direction towards and into at least a portion of the proximal member.  
	Zadno-Azizi discloses a similar device and method of using an intravascular device for removing a blood clot from a vessel (abstract; Fig 60A; para [0326]) comprising a catheter (outer catheter 1420) with a radially expandable proximal member (balloon 1426) positioned proximal of embolic material and an elongate body (inner catheter 1424) with a radially expandable distal seal (balloon 1428) positioned distal of embolic material (para [0326-0327]) to isolate the target portion of the vessel (form a containment chamber).  Zadno-Azizi additionally teaches introducing fluid into an area between the blood clot and the distal seal to increase a pressure within the area thereby urging the blood clot towards and into a least portion of the proximal member thus performing irrigation and aspiration to flush the target area of the vessel and contain the embolic material (para [0326-0327]).  Zadno-Azizi teaches introducing fluid or performing irrigation can be accomplished by introducing the fluid through a lumen and at least one perforation of the elongate body (Figs 10A, 10B, 13; para [0201]) or through the distal seal with perforations (450) in the distal expandable body (422) (Fig 12) such that the distal seal expands by the introduction of aspiration fluid (para [0215]).  
	In particular, in the embodiment of Fig 12, Zadno-Azizi teaches a catheter (406) and an elongate body (inner catheter 420) with a radially expandable distal seal (balloon 422) positioned distal of embolic material (para [0215]).  Zadno-Azizi teaches “The occlusive device 422 preferably may be used to flush fluid across the occlusion 410. In one embodiment, the fluid may be saline solution or another suitable flushing solution…The fluid may be advantageously passed through a lumen in the guidewire 420 and into the occlusive device 422. The occlusive device 422 has at least one fluid flow opening and is preferably microporous on its proximal end, having a plurality of holes 450 (e.g., 10-50) that are preferably less than 1000 microns in diameter and more preferably between 50 and 100 microns in diameter. The holes may be formed in the occlusive device 422 by laser drilling, for example. As fluid passes through the occlusive device 422 and into the internal carotid 400, emboli, particulates, and other debris are flushed past the treated occlusion 410 and down the external carotid 402.” (para [0215]).  And “Fluid flow may be maintained with a pressurized syringe or other suitable inflation device, as described above, located outside the patient. The fluid is used for inflating the occlusive device 422 as well as for irrigating emboli from the internal carotid 400 down the external carotid 402, or for localizing drugs across the occlusion.” (para [0216]).  Thus, Zadno-Azizi teaches simultaneously (1) expanding the distal seal to form a fluid pressure seal against an interior wall surface of the blood vessel distal to the embolic material and (2) applying irrigation pressure to the embolic material.  Furthermore, as noted above, Zadno-Azizi teaches fluid is introduced into an area defined by the distal end of the distal seal or occlusive device for inflating the occlusive device to the distal end of the embolic material as irrigation fluid flows out of the pores of the occlusive device (see annotated Fig 12 below) .  Furthermore, Zadno-Azizi teaches “Fluid flow may be maintained with a pressurized syringe or other suitable inflation device” (para [0216]), thus creating a continuous pressurized region in the defined area.  


	 
[AltContent: textbox (Introducing fluid into an area defined between a distal end of the occlusion and a distal end of the distal seal (within balloon 422 and exiting openings 450))][AltContent: ][AltContent: connector][AltContent: textbox (Occlusion 410)][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    602
    270
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakhjavan such that distal seal (balloon 23 or 45) comprised a plurality of holes on its proximal end and fluid used for inflating the distal seal was also used for irrigating the clot or embolic material from the vessel in a proximal direction (i.e. simultaneously expand the seal and apply pressure to the clot or embolic material), wherein fluid flow is maintained with a pressurized syringe or other suitable inflation device, in combination with applying suction proximal to the blood clot during the irrigation step, as taught by Zadno-Azizi, thereby creating a continuous pressurized region and urging the blood clot or embolic material in a proximal direction towards and into at least a portion of the proximal member for the purpose of assisting in capturing and removing the blood clot or embolic material with the addition of aspiration/irrigation and fluid flushing.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that in the combination of Nakhjavan and Zadno-Azizi, gas or fluid introduced into the distal seal, including an area from a proximal to a distal end of the seal, for inflation was also introduced into an area between the blood clot or embolic material and a distal end of the distal seal after escaping the plurality of holes due to the configuration of the distal seal and the combination of inflation and irrigation.
	Furthermore, regarding claims 21, 23, 40, and 42-44, Zadno-Azizi teaches inflation fluid in an embodiment may comprise carbon dioxide gas as it easily dissolves in blood and does not cause any harm in the patient’s body (para [0208]).  However, inflation fluid may comprise any of a number of harmless gases or fluids, or possible combinations thereof (para [0208]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Nakhjavan and Zadno-Azizi such that irrigation fluid comprised carbon dioxide as it is known to be harmless to the patient and be configured to dissolve within the blood, as taught by Zadno-Azizi, or such that the fluid comprises at least one of O2, anesthetic, or nitric oxide since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 22, Nakhjavan discloses introducing inflation fluid through a lumen of the elongate body (delivery catheter 13 or 41) to inflate the distal seal (balloon 23 or 45) (col 4, ll 6-16), but fails to disclose introducing gas or inflation fluid through at least one perforation of the elongate body.  In an alternate embodiment (Fig 13), Zadno-Azzizi teaches a plurality of holes (460) or perforations may be formed in the elongate body (420) having a lumen for inflating a distal balloon (422), wherein the “one or more holes 460 in the guidewire 420 are located distal to the treated lesion 410 and proximal to the occlusive device 422” (para [0217]).  Zadno-Azzizi teaches “Fluid is pumped through the guidewire 420 and out of the holes 460 (which may advantageously be 50-300 microns in diameter) to flush away emboli from the treated lesion 410N and down the external carotid 402, or to localize drugs to a desired treatment location. The guidewire 420 may have a single lumen (not shown) that is in fluid communication with both the internal carotid artery 400 (via the holes 460) and the occlusive device 422, in which case the irrigation fluid and the fluid used to inflate the occlusive device 422 are the same.” (para [0217]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Nakhjavan and Zadno-Azzizi to further include at least one perforation in the elongate body for the purpose of providing another means for delivery of irrigation fluid to the target area and further assist in capturing and removing the blood clot or embolic material.

    PNG
    media_image3.png
    569
    260
    media_image3.png
    Greyscale

	Regarding claims 24 and 50, Nakhjavan teaches after the circumferentially surrounding at least a portion of the blood clot, withdrawing proximally the distal seal (balloon 23 or 45) such that a proximal end portion of the distal seal at least partially covers the opening of the proximal member (balloon 5 or 47) (Fig 5E; col 5, ll 16-20).
	Regarding claim 28, Nakhjavan teaches wherein the distal seal (balloon 23 or 45) is a membrane (balloon material – col 4, ll 29-32).  
	Regarding claim 29, as discussed above, Zadno-Azizi teaches introducing irrigation fluid through a lumen and at least one perforation of the elongate body (Figs 10A, 10B, 13; para [0201]) or through the distal seal with perforations (450) in the distal expandable body (422) such that the distal seal expands by the introduction of aspiration fluid (para [0215]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the combination of Nakhjavan and Zadno-Azizi teaches introducing through a lumen and perforations of the elongate body a fluid to increase a pressure gradient across the blood clot to urge the blood clot in a proximal direction and through the opening of the proximal member, the distal seal configured to expand from a constrained position to an unconstrained position, and further expand in response to the introduction of the fluid between the blood clot and a distal end of the distal seal as the irrigation fluid may both inflate the distal seal and escape through perforations of the distal seal when pressurized.  
	
	Regarding claim 31, Nakhjavan discloses the invention substantially as claimed including a system for removing a blood clot (33) from a blood vessel of a patient (Figs 5A-F; abstract), comprising: 
	a catheter (receiving catheter 1 or 43) defining a lumen therethrough and having a radially expandable proximal member (balloon 5 or 47) extendable distally from the catheter (col 3, ll 27-36), the proximal member being open at its distal end (Fig 1; col 3, ll 48-57) and configured to receive and circumferentially surround at least a portion of the blood clot when the blood clot is urged in a proximal direction within the vessel (Figs 5C-F; col 5, ll 4-20); 
	an elongate body (delivery catheter 13 or 41) having a radially expandable distal seal (balloon 23 or 45) attached thereto (Fig 2; col 4, ll 6-15), the elongate body (13) being slidably disposable relative to the catheter (1) (Figs 5A-F; col 5, ll 12-20), the distal seal configured to radially expand to engage with an interior wall surface of the blood vessel (col 5, ll 4-12), the distal seal being configured to be withdrawn proximally relative to the radially expanded proximal member to retain the blood clot within the proximal member, such that the blood clot within the proximal member can be removed from the blood vessel (col 5, ll 12-26).  
	However, Nakhjavan fails to disclose the proximal member is configured to self-expand from a compressed, delivery configuration to an expanded, deployed configuration.  Zadno-Azizi discloses a similar device and method of using an intravascular device for removing a blood clot from a vessel (abstract; Fig 60A; para [0326]) comprising a catheter (outer catheter 1420) with a radially expandable proximal member (balloon 1426) positioned proximal of embolic material and an elongate body (inner catheter 1424) with a radially expandable distal seal (balloon 1428) positioned distal of embolic material (para [0326-0327]) to isolate the target portion of the vessel (form a containment chamber).  In an alternative embodiment (Figs 56-57; para [0319-0322]), Zadno-Azizi teaches the sealing means (1166) is self-expanding and can take any suitable form such as a braided structure (1167) formed from a shape memory material that expands when released from a compression sleeve (1271) or an absorbent material that expands when it absorbs saline or blood (para [0320-0322]).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nakhjavan such that the proximal sealing member (balloon 5 or 47) was self-expandable, as taught by Zadno-Azizi, for the purpose of simplifying the device and not requiring an inflation step and the addition of an inflation lumen for the proximal member.
	Regarding claims 33 and 34, Nakhjavan teaches wherein the distal seal (balloon 23 or 45) is devoid of a stent or frame structure (inflatable balloon comprises a membrane and is devoid of a stent or frame – col 4, ll 19-30).  
	Regarding claim 37, in an alternative interpretation of Nakhjavan, the elongate body may be interpreted as inner tube (25) of the delivery catheter (13 or 41) and the delivery catheter further comprises an outer tube (15).  The distal seal (balloon 23) is coupled to the outer tube (15) at the proximal end and coupled to the elongate body (inner tube 25) only at a distal-most end of the seal.
	Regarding claim 38, Nakhjavan teaches wherein the elongate body (delivery catheter 13 or 41) is slidably disposable within the lumen of the catheter (receiving catheter 1 or 43) (col 4, ll 6-15; col 5, ll 12-26; Figs 5A-F).  
	Regarding claim 39, Nakhjavan teaches wherein the distal seal (balloon 23 or 45) is configured to be withdrawn proximally relative to the proximal member (balloon 5 or 47) to circumferentially surround at least a portion of the blood clot (it is noted the distal seal (balloon 23 or 45) may have a chalice shape preferably “preferably forms a reservoir when inflated, with the reservoir portion on the proximal side” – col 4, ll 19-28), while another portion of the blood clot is circumferentially surrounded by the proximal member (Fig 5D; “when the delivery catheter is withdrawn such that the two balloons touch, the balloons together define a receptacle which encases the clot material” – col 4, ll 25-28).  

	Regarding claim 41, Zadno-Azizi teaches introducing irrigation fluid through the distal seal with perforations (450) in the distal expandable body (422) such that the distal seal expands by the introduction of aspiration fluid (para [0215]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of Nakhjavan and Zadno-Azizi teaches introducing the irrigation fluid radially pressurizes the distal seal against an interior wall surface of the blood vessel distal to the blood clot to prevent any pieces of the blood clot from migrating distal to the distal seal as the irrigation fluid both inflates the distal seal and escapes through perforations of the distal seal when pressurized.  
	Regarding claim 51, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the combination of Nakhjavan and Zadno-Azizi teaches introducing gas only distal to the blood clot since gas or inflation/irrigation fluid may be introduced only through the distal seal and perforations in the distal seal, which is disposed distal to the blood clot or embolic material (para [0215-0216] of Zadno-Azizi).
	Regarding claim 53, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the combination of Nakhjavan and Zadno-Azizi teaches the introducing of gas urges the blood clot towards at least the portion of the proximal member without physical contact between the expanded distal seal and the blood clot since Zadno-Azizi teaches expanding the distal seal distal of the blood clot/embolic material and introducing irrigation fluid for flushing the embolic material toward the proximal end (para [0215-0216] of Zadno-Azizi).
	Regarding claim 54, Nakhjavan teaches wherein the distal seal (balloon 23 or 45) has an opening at its proximal end (distal seal - balloon 23 or 45- may have a chalice shape and preferably “forms a reservoir when inflated, with the reservoir portion on the proximal side” – col 4, ll 19-28), the elongate body (delivery catheter 13 or 41) defining a lumen therethrough (inflation lumen) and at least one perforation (opening for delivering inflation fluid) in fluid communication with the lumen and disposed distal to the opening of the distal seal (perforation within distal seal between proximal and distal ends thereof such that the inflation fluid is able to be delivered into the distal seal) such that when fluid is delivered through the opening via the lumen, the fluid causes the distal seal to radially expand (distal seal expands upon inflation; Figs 5B-C; col 4, ll 19-30; col 5, ll 4-11).
	Regarding claim 55, Nakhjavan teaches wherein the distal seal (balloon 23 or 45) is configured to be withdrawn proximally relative to the radially expanded proximal member (balloon 5 or 47) to retain the blood clot within the proximal member, such that the blood clot within the proximal member can be removed from the blood vessel (col 5, ll 12-25; Figs 5C-F).
	Regarding claim 56, Nakhjavan fails to disclose the fluid delivered through the lumen of the elongate body (delivery catheter 13 or 41) simultaneously (1) causes the distal seal to radially expand, and (2) urges the blood clot in a proximal direction and into the proximal member.  As discussed above, in the embodiment of Fig 12, Zadno-Azizi teaches a catheter (406) and an elongate body (inner catheter 420) with a radially expandable distal seal (balloon 422) positioned distal of embolic material (para [0215]).  Zadno-Azizi teaches “The occlusive device 422 preferably may be used to flush fluid across the occlusion 410. In one embodiment, the fluid may be saline solution or another suitable flushing solution…The fluid may be advantageously passed through a lumen in the guidewire 420 and into the occlusive device 422. The occlusive device 422 has at least one fluid flow opening and is preferably microporous on its proximal end, having a plurality of holes 450 (e.g., 10-50) that are preferably less than 1000 microns in diameter and more preferably between 50 and 100 microns in diameter. The holes may be formed in the occlusive device 422 by laser drilling, for example. As fluid passes through the occlusive device 422 and into the internal carotid 400, emboli, particulates, and other debris are flushed past the treated occlusion 410 and down the external carotid 402.” (para [0215]).  And “Fluid flow may be maintained with a pressurized syringe or other suitable inflation device, as described above, located outside the patient. The fluid is used for inflating the occlusive device 422 as well as for irrigating emboli from the internal carotid 400 down the external carotid 402, or for localizing drugs across the occlusion.” (para [0216]).  Thus, Zadno-Azizi teaches simultaneously (1) expanding the distal seal to form a fluid pressure seal against an interior wall surface of the blood vessel distal to the embolic material and (2) applying irrigation pressure to the embolic material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nakhjavan such that distal seal (balloon 23 or 45) comprised a plurality of holes on its proximal end and fluid used for inflating the distal seal was also used for irrigating the clot or embolic material from the vessel in a proximal direction (i.e. simultaneously expand the seal and apply pressure to the clot or embolic material), as taught by Zadno-Azizi, thereby urging the blood clot or embolic material in a proximal direction towards and into at least a portion of the proximal member and assist in capturing and removing the blood clot or embolic material with the addition of aspiration/irrigation and fluid flushing.  

	Regarding claim 57, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the combination of Nakhjavan and Zadno-Azizi teaches the continuous pressurized region simultaneously urges the blood clot in the proximal direction and urges the distal seal against an interior wall surface of the blood vessel to isolate the continuous pressurized region from an area distal to the distal seal since Zadno-Azizi teaches simultaneously expanding the distal seal distal of the blood clot/embolic material and introducing irrigation fluid for flushing the embolic material toward the proximal end (para [0215-0216] of Zadno-Azizi; “Fluid flow may be maintained with a pressurized syringe or other suitable inflation device, as described above, located outside the patient. The fluid is used for inflating the occlusive device 422 as well as for irrigating emboli…” – para [0216]), wherein the distal seal will isolate the region proximal of the distal seal from the region distal to the distal seal.
	Regarding claim 58, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the combination of Nakhjavan and Zadno-Azizi teaches introducing the gas includes introducing the gas via the elongate body initially only between a proximal end of the distal seal and the distal end of the distal seal since Zadno-Azizi teaches the fluid is first introduced into the occlusive device (422) or distal seal before escaping through openings (450) on the proximal side of the distal seal (para [0215-0216] of Zadno-Azizi).
	Regarding claim 59, Nakhjavan discloses the catheter (receiving catheter 1 or 43) has a radially expandable proximal member (balloon 5 or 47) that is introduced into the blood vessel and proximal of the blood clot and configured to expand from a compressed, delivery configuration to an expanded, deployed configuration (Figs 5B-C; col 4, ll 49-67).  The proximal member is open at its distal end (receptacle formed by chalice shape – col 3, ln 63-66) and configured to receive and circumferentially surround at least a portion of the blood clot when the blood clot is urged in the proximal direction within the vessel (Figs 5C-5F; col 5, ln 4-28).  However, Nakhjavan fails to disclose the proximal member is configured to self-expand from a compressed, delivery configuration to an expanded, deployed configuration.  Zadno-Azizi discloses a similar device and method of using an intravascular device for removing a blood clot from a vessel (abstract; Fig 60A; para [0326]) comprising a catheter (outer catheter 1420) with a radially expandable proximal member (balloon 1426) positioned proximal of embolic material and an elongate body (inner catheter 1424) with a radially expandable distal seal (balloon 1428) positioned distal of embolic material (para [0326-0327]) to isolate the target portion of the vessel (form a containment chamber).  In an alternative embodiment (Figs 56-57; para [0319-0322]), Zadno-Azizi teaches the sealing means (1166) is self-expanding and can take any suitable form such as a braided structure (1167) formed from a shape memory material that expands when released from a compression sleeve (1271) or an absorbent material that expands when it absorbs saline or blood (para [0320-0322]).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Nakhjavan such that the proximal sealing member (balloon 5 or 47) was self-expandable, as taught by Zadno-Azizi, for the purpose of simplifying the device and not requiring an inflation step and the addition of an inflation lumen for the proximal member.
	Regarding claim 60, introducing the elongate body includes introducing the elongate body beside (adjacent or near or next to the catheter) and external (distal end is external to the catheter when advanced out of the distal end of the catheter – see Figs 5B-C of Nakhjavan and Fig 12 of Zadno-Azizi) to the catheter.

Claims 25-26, 32, 35-36, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjavan (US 5,772,674) and Zadno-Azizi (US 2006/0200191), as applied to claims 21, 31, and 40 above, further in view of Georgilis (US 2017/0367718).  Nakhjavan discloses the invention substantially as claimed, as shown above, but fails to disclose the material or thickness of the distal seal.  Nakhjavan teaches the distal seal (balloon 23 or 45) is molded so it assumes a desired shape when inflated (col 4, ll 18-19) and the “technology necessary to form such balloons is commercially available” (col 3, ll 59-61).  Georgilis discloses a similar balloon catheter that assumes a desired shape when inflated (dumbbell shape – para [0025]) and teaches pre-forming the shape can be achieved by can be achieved by utilizing a semi-compliant balloon that exhibits shape memory properties, as well as by providing the central half of the balloon with a greater wall thickness than the proximal and distal portions of the balloon” (para [0025]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakhjavan such that the distal seal (balloon 23 or 45) was formed of a shape memory material to be able to assume the desired shape when inflated or had a membrane with variable thickness to be able to assume the desired shape when inflated, since Nakhjavan teaches using known technology to form balloons in a desired shape and Georgilis teaches the two known methods of forming the balloon in a desired pre-set shape. 

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjavan (US 5,772,674) and Zadno-Azizi (US 2006/0200191), as applied to claim 21 above, further in view of Turjman et al. (US 2017/0215890, hereinafter “Turjman”).  Nakhjavan and Zadno-Azizi disclose the invention substantially as claimed, as shown above, but fail to disclose introducing the elongate body around the blood clot between the blood clot and the interior wall surface of the blood vessel to avoid fragmentation of the clot.  Turjman teaches a typical method of thrombectomy known in the art (para [0006]) and notes “Favoring whichever path poses least resistance, the guidewire passes either between the clot and the blood vessel wall or through the clot” (para [0006]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try further modifying the combination of Nakhjavan and Zadno-Azizi such that the elongate body was introduced around the blood clot between the blood clot and the interior wall surface, since Turjman teaches passing at least a guidewire between the clot and the blood vessel wall as an alternative to passing through the clot, and choosing the method that poses the least resistance and since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp and since it is obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.  It would have been obvious to one of ordinary skill in the art modifying the method to pass the elongate body around the blood clot between the blood clot and the interior wall surface would avoid fragmentation of the clot if that is the path of least resistance. 

Response to Arguments
Applicant's arguments filed April 26, 2022, regarding the rejection of claims 21, 40, 49, and dependents under Nakhjavan (US 5,772,674) in view of Zadno-Azizi (US 2006/0200191), have been fully considered but they are not persuasive. 
Regarding claim 21, Applicant argues the combination of Nakhjavan and Zadno-Azizi fails to disclose “introducing gas into an area between the blood clot and a distal end of the distal seal to increase a pressure within the area to simultaneously (1) expand the distal seal to form a fluid pressure seal against an interior wall surface of the blood vessel distal to the blood clot, and (2) apply pressure to the clot”, as amended.  
The Examiner respectfully disagrees.  Zadno-Azizi teaches “The occlusive device 422 [i.e. distal seal] preferably may be used to flush fluid across the occlusion 410. In one embodiment, the fluid may be saline solution or another suitable flushing solution…The fluid may be advantageously passed through a lumen in the guidewire 420 and into the occlusive device 422. The occlusive device 422 has at least one fluid flow opening and is preferably microporous on its proximal end, having a plurality of holes 450 (e.g., 10-50) that are preferably less than 1000 microns in diameter and more preferably between 50 and 100 microns in diameter. The holes may be formed in the occlusive device 422 by laser drilling, for example. As fluid passes through the occlusive device 422 and into the internal carotid 400, emboli, particulates, and other debris are flushed past the treated occlusion 410 and down the external carotid 402.” (para [0215]).  And “Fluid flow may be maintained with a pressurized syringe or other suitable inflation device, as described above, located outside the patient. The fluid is used for inflating the occlusive device 422 as well as for irrigating emboli from the internal carotid 400 down the external carotid 402, or for localizing drugs across the occlusion.” (para [0216]).  Thus, Zadno-Azizi teaches simultaneously (1) expanding the distal seal to form a fluid pressure seal against an interior wall surface of the blood vessel distal to the embolic material and (2) applying irrigation pressure to the embolic material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that distal seal (balloon 23 or 45) comprised a plurality of holes on its proximal end and fluid used for inflating the distal seal was also used for irrigating emboli from the vessel in a proximal direction such that gas or fluid introduced into the distal seal was also introduced into an area between the blood clot and a distal end of the distal seal after escaping the plurality of holes to increase a pressure within the area and to simultaneously expand the seal and apply pressure to the clot, as taught by Zadno-Azizi, thereby urging the blood clot in a proximal direction towards and into at least a portion of the proximal member for the purpose of assisting in capturing and removing the blood clot or embolic material.













[AltContent: textbox (Corresponding structure in the combination of Nakhjavan and Zadno-Azizi)]

[AltContent: connector][AltContent: textbox (Proximal seal)][AltContent: connector][AltContent: textbox (Distal seal)][AltContent: connector][AltContent: textbox (Distal seal)][AltContent: arrow][AltContent: connector][AltContent: textbox (Inner elongate body)][AltContent: textbox (Zadno-Azizi Fig 12)][AltContent: textbox (Nakhjavan Fig 1)][AltContent: textbox (Outer catheter)][AltContent: connector][AltContent: connector][AltContent: textbox (Inner elongate body)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    181
    564
    media_image4.png
    Greyscale
[AltContent: connector][AltContent: textbox (Outer catheter)]
    PNG
    media_image2.png
    602
    270
    media_image2.png
    Greyscale



Regarding claim 40, Applicant argues the combination of Nakhjavan and Zadno-Azizi fails to disclose “introducing via the elongate body gas into an area defined between a distal end of the blood clot and a distal end of the distal seal to provide a continuous pressurized region within the area thereby urging the blood clot in a proximal direction”  The Examiner respectfully disagrees.  As noted above, Zadno-Azizi teaches fluid used for inflating the occlusive device/balloon (422) is also used for irrigating emboli when it flows out of apertures on the proximal end of the occlusive device (para [0215, 0216]; Fig 12).  Thus, fluid extends from a distal end of the distal seal or occlusive device for inflating the occlusive device to the distal end of the clot (see annotated Fig 12 below).  Furthermore, Zadno-Azizi teaches “Fluid flow may be maintained with a pressurized syringe or other suitable inflation device” (para [0216]), thus creating a continuous pressurized region in the defined area.


[AltContent: textbox (Introducing fluid into an area defined between a distal end of the occlusion and a distal end of the distal seal (within balloon 422 and exiting openings 450))][AltContent: ][AltContent: connector][AltContent: textbox (Occlusion 410)][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    602
    270
    media_image2.png
    Greyscale


Regarding claim 49, Applicant argues the combination of Nakhjavan and Zadno-Azizi fails to disclose “introducing fluid within the distal seal via a lumen of the elongate body and at least one perforation defined by and disposed distal to the opening, such that the fluid escapes from within the distal seal via the opening to urge the blood clot in the proximal direction towards the proximal member.”  Applicant argues Nakhjavan merely discloses advancing and then inflating a balloon 45 distal to the clot and a general allegation that Zadno-Azizi fails to remedy the deficiency of Nakhjavan.  The Examiner respectfully disagrees and maintains Zadno-Azizi teaches the benefit of introducing fluid into an area between the blood clot and the distal seal to increase a pressure within the area thereby urging the blood clot towards and into a least portion of the proximal member thus performing irrigation and aspiration to flush the target area of the vessel and contain the embolic material (para [0326-0327]).  Zadno-Azizi teaches introducing fluid or performing irrigation can be accomplished by introducing the fluid through a lumen and at least one perforation of the elongate body (Figs 10A, 10B; para [0201]) or through the distal seal with perforations (450) in the distal expandable body (422) such that the distal seal expands by the introduction of aspiration fluid (para [0215]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakhjavan to further include the step of introducing fluid within the distal seal via a lumen of the elongate body and at least one perforation defined by and disposed distal to the opening, such that the fluid escapes from within the distal seal via the opening to urge the blood clot in the proximal direction towards the proximal member in combination with applying suction proximal to the blood clot during the irrigation step, as taught by Zadno-Azizi, to more thoroughly remove embolic material or a blood clot from the target vessel with the addition of aspiration/irrigation and fluid flushing.  

Applicant’s arguments, see amendment, filed April 26, 2022, with respect to the rejection(s) of claim(s) 31 and dependents under Nakhjavan (US 5,772,674) have been fully considered and are persuasive.  Nakhjavan fails to disclose the proximal member is configured to self-expand.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zadno-Azizi (US 2006/0200191).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogle (US 2018/0098778) additionally discloses infusion ports on an elongate member distal of a clot (Fig 30) and using hydraulic forces to dislodge the clot (para [0123]).  Vale (US 2017/0105743) teaches a self-expandable proximal member (4; para [0009-0019; 0200]) and teaches a seal comprising a lip or membrane (para [0224]; Fig 13C, 13E).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771